DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-7, 10-12, 21, 24, 26, and 27 stand rejected under Section 102.  Claims 1-5, 8, 9, 12, and 21-27 stand rejected under Section 103.  Claims 9 and 12 stand objected to for informalities.  Claims 28 stands objected to for depending from an objected-to base claim, but has been indicated as having allowable subject matter if placed in independent form.  Claims 13-20 were previously canceled.  The specification and drawings stand objected to.
Applicants amended claims 1, 3-6, 9, 12, 21, 24, and 25, and canceled claims 2 and 26-28.  Applicants also provided replacement drawings and amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments to the drawings address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.  The Office notes that with the amendments to claim 1, the subject matter of dependent claims 10, 11, and 23 are manufacturing features that are shown in various drawings, and thus are not new matter.
Specification objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.

Section 102 and Section 103 rejections: Applicants’ amendments overcome the previously noted Section 102 and Section 103 rejections.  No new matter has been added.  The Section 102 and Section 103 rejections are withdrawn.
Updated searches yielded no further art that anticipates or renders obvious the claims or that could be used with the previously cited prior art to render obvious the claims.  However, certain claims have informalities that need to be addressed before a Notice of Allowance issues.  The Office contacted applicants’ representative regarding the proposed amendments, but did not receive a response, and thus this Quayle action issues.
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 8 and 25 are objected to because of the following informalities:
Claim 8, lines 2-3: Delete “, the first connection element extending from the semiconductor device to a sidewall of the non-semiconductor substrate” because the language duplicates the language in claim 1.
Claim 25, line 2: Change “comprising” to “comprises”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3-7, 9-12, and 21-24 are allowed.
Claims 8 and 25 are objected to for informalities, but would be allowable if the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the first connection element has a surface inclined with respect to the surface of the semiconductor device and extending from the second patterned conductive layer to the patterned insulation layer”, in combination with the remaining limitations of the claim.
With regard to claims 3-12 and 21-25: The claims have been found allowable due to their dependency from claim 1 above.
	
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Victoria K. Hall/Primary Examiner, Art Unit 2897